Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/19, 12/12/19 and 07/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




4.) Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-13 and 45-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

5.) Claim Rejections - 35 USC § 112
i.) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-13 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In regard to Claims 1, 5 and 12, the claim(s) mention “display… bars each having a length expressed by n steps”. However, upon further review of the Specification, there is no clear teaching on a bar having “a length expressed by n steps”. 

With regard to Claim 3, the claim mentions “wherein a length of each of the bars is determined in accordance with a difference between setting values corresponding to bars adjacent to each other”. However, upon further review of the Specification, there is no clear teaching showing that a length of each of the bars is determined in accordance with a difference between setting values corresponding to bars adjacent to each other. 

Claim 4 mentions “bars adjacent to each other among the bars are displayed at a same length in a case where setting values corresponding to the bars adjacent to each other are same”. However, the Specification does not clearly teach or disclose the underlined limitation to the claim. 

Claim 46 mentions that “in simplified presentation of the plurality of setting values respectively set for the plurality of levels using the bars each having a length expressed by the n steps, the display control unit determines the steps of the length of the bar of each of the plurality of levels on a basis of difference between the setting value set therefor and the setting value set for a level adjacent thereto in ascending or descending order among the plurality of levels.” The Examiner looked through the specification (Paragraphs 0100, 0146, 0167, 0187 and 0196 of the publication to the instant application) and found no clear teaching on the underlined limitations to the claim. 

Regarding dependent claims 2-7, 10-13 and 45-46, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based on their dependence and the foregoing rejection to claim 1, claims 2-7, 10-13 and 45-46 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

ii.) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13 and 45-46  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 5 and 12 mention “display…bars each having a length expressed by n steps”. What is meant by “display, as bars each having a length expressed by n steps”? The Specification mentions “changing the focal length” (See Paragraph 0040 of the publication to the instant application), but it is unclear as to what “length” is referring to in the claims. How is a length expressed in steps?

With regard to Claim 3, the claim mentions “wherein a length of each of the bars is determined in accordance with a difference between setting values corresponding to bars adjacent to each other”. It is unclear what is meant by determining a length of each of the bars in accordance with a difference between setting values corresponding to bars adjacent to each other. 

Claim 46 mentions that “in simplified presentation of the plurality of setting values respectively set for the plurality of levels using the bars each having a length expressed by the n steps, the display control unit determines the steps of the length of the bar of each of the plurality of levels on a basis of difference between the setting value set therefor and the setting value set for a level adjacent thereto in ascending or descending order among the plurality of levels.” Again as mentioned, above, it is unclear as to what “length” is referring to. How is a length expressed in steps? It is unclear as to what is meant by a length of a bar is based on a difference between setting value set therefor and the setting value set for a level adjacent thereto in ascending or descending order among the plurality of levels. 

Regarding dependent claims 2-7, 10-13 and 45-46, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based on their dependence and the foregoing rejection to claim 1, claims 2-7, 10-13 


[No prior-art was found for claim 46 as presently written]. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Makinen et al. (US Pub No.: 2015/0326793A1).

In regard to independent Claim 1, Makinen et al. disclose an electronic apparatus (Electronic apparatus, Abstract, Paragraph 0063; Figure 1) comprising:
a specific operation member that is capable of being pressed to a plurality of levels (The input device 13 has a touch sensor. A touch sensor and a display may be characterized as a touch display, Paragraph 0068. A zoom slider can be pressed/touched and slid to a plurality of levels (310-318), Paragraphs 0079-0092; Figures 3A-3B); and 
a memory and at least one processor (See memory and processor(s), Paragraphs 0065-0071) which function as:
a setting unit configured to set one of a plurality of setting values for each of the plurality of levels (Slider interface element 306 can be used to set one a plurality of zoom values as indicated by zoom indicators 310, 314 and 318 which correspond to various zoom levels, Paragraph 0080; Figures 3a-3d); and 
a display control unit configured to display, as bars each having a length expressed by n steps, the plurality of setting values respectively set for the plurality of levels such that a user is capable of visually recognizing difference between the plurality of setting values (See the bars 310, 314 and 318 that each have a length corresponding to a plurality of zoom levels so that the user can see the relation to the plurality of settable zoom values, Paragraph 0080; Figures 3a-3d), 
wherein the n is an integer smaller than a total number of the plurality of setting values (Each individual bar is less than a total number of a plurality of bars 310-318, Figures 3a-3d). 

Regarding Claim 2, Makinen et al. disclose the electronic apparatus according to claim 1, wherein the specific operation member includes a first operation portion and a second operation portion, each of the first operation portion and the second operation portion being capable to be pressed to the plurality of levels (The top of the slider interface 304 represents a first operation portion while the bottom of slider interface 304 represents a second operation portion, Paragraph 0080 and Figures 3a-3d), and
wherein the display control unit display, as the bars, the plurality of setting values respectively set for the plurality of levels of each of the first operation portion and the second operation portion (Slider interface 304 comprises slider interface element 306 and zoom indicators 310, 314, and 318. The position of slider interface element 306 in relation to zoom indicators 310, 314, and 318 may be indicative of various zoom levels associated with the first camera module, the second camera module, and/or the like, Paragraphs 0080-00081; Figures 3a-3d). 

With regard to Claim 3, Makinen et al. disclose the electronic apparatus according to claim 1, wherein a length of each of the bars is determined in accordance with a difference between setting values corresponding to bars adjacent to each other (A vertical length of each of the bars is determined in accordance with a difference between zoom values and levels. The highest point being the zoom in point, Figures 3a-3d). 

In regard to Claim 4, Makinen et al. disclose the electronic apparatus according to claim 1, wherein bars adjacent to each other among the bars are displayed at a same length in a case where setting values corresponding to the bars adjacent to each other are same (The bars adjacent to each other are displayed at a same length where the setting values are the same (spaced apart the same), Figures 3a-3d). 

Regarding Claim 5, Makinen et al. disclose the electronic apparatus according to claim 1, wherein the display control unit performs control, 
in a first display screen (See screen display 322  in Figures 3a-3b), to display the plurality of setting values by using the bars each having a length expressed by n steps (See the bars 310, 314 and 318 overlaid on display 322, Figures 3a-3b), and 
in a second display screen (See screen display 330 in Figures 3c-3d), to display the plurality of setting values by using bars each having a length expressed by specific steps respectively corresponding to the plurality of setting values (See the bars 310, 314 and 318 overlaid on display 330, Figures 3c-3d). 

With regard to Claim 6, Makinen et al. disclose the electronic apparatus according to claim 5, wherein the second display screen is a display screen for accepting an operation for changing the plurality of setting values (The plurality of zoom values can be changed using the slider interface 306, Paragraphs 0086-0087 and Figures 3c-3d). 

In regard to Claim 7, Makinen et al. disclose the electronic apparatus according to claim 5, wherein the first display screen is a recording standby screen displaying a live view image captured by an imaging unit or a screen displaying recording of a move captured by the imaging unit (The received image is a video image, Paragraphs 0073. The user may be able to control the zoom level of camera information in a viewfinder interaction mode, a camera recording mode, a camera preview mode, and/or the like, Paragraphs 0074, 0077-0078).  


With regard to Claim 11, Makinen et al. disclose the electronic apparatus according to claim 1, wherein the display control unit performs control to display corresponding values in terms of at least either one of a numeral value, a character string, a display area, a height, a width, brightness, and color of the display item (See display area with increase and decrease in zoom value, Figures 3a-3d). 

Method Claim 12 corresponds to apparatus claim 1 and is also rejected as discussed in the above rejection to apparatus claim 1. 

In regard to Claim 13, Makinen et al. disclose a non-transitory computer-readable storage medium storing a program for causing a computer to function as each unit of the electronic apparatus according to claim 1 (See above rejection to claim 1 and Paragraphs 0004-0006, 0061-0062).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makinen et al. (US Pub No.: 2015/0326793A1) as applied to claim 1 above, and further in view of Choi et al. (US Pub No.: 2018/0284979A1).

Regarding Claim 10, Makinen et al. do not explicitly disclose the electronic apparatus according to claim 1, wherein the plurality of setting values are setting values indicating zooming speed. Choi et al. teach of an electronic apparatus where a plurality of setting values indicate zooming speed, 
(Choi et al. teach of an electronic device. The electronic device includes a display, at least one processor, and a memory, wherein the memory is configured to store instructions that, when executed by the electronic device, cause the at least one processor to control the display to display a first icon relating to image capture, enable a preset function and control the display to display a first object representing an execution step of the preset function, in response to movement of the first icon by a predetermined distance in a first direction, and execute the preset function and control the display to modify and display the first object, in response to movement of the first icon beyond the predetermined distance, Abstract of Choi et al..
Choi et al. teach that as an icon 110 is moved towards the plus and minus signs, the zoom level can be adjusted to a higher and lower level accordingly. When the first icon 110 is located at the point where the plus (+) sign is displayed, the electronic device 100 may increase the zoom level at the highest speed. In the same way, the electronic device 100 may make an adjustment to gradually increase the speed at which the zoom level is decreased as the first icon 110 moves toward the minus (-) sign. When the first icon 110 is located at the point where the minus (-) sign is displayed, the electronic device 100 may decrease the zoom level at the highest speed, Paragraph 0053 and Figures 1a-1b of Choi et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the electronic device in the teachings of Makinen et al. to have the plurality of setting values indicate zooming speed as taught by Choi et al., because it provides the user with the ease of use in adjusting the quickness in which an object/area of interest being viewed is enlarged or shrunk in accordance with a user’s desire).  


8.) Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makinen et al. (US Pub No.: 2015/0326793A1) as applied to claim 1 above, and further in view of Yumiki (US Pub No.: 2010/0208122A1).

In regard to Claim 45, Makinen et al. do not explicitly disclose the electronic apparatus according to claim 1, wherein the plurality of setting values are setting values for executing a specific function, and the specific function is a zooming function in which a zoom lens is driven to change a focal length to change a zooming magnification. Yumiki teaches of an electronic device where a plurality of setting values are setting values for executing a specific function, and the specific function is a zooming function in which a zoom lens is driven to change a focal length to change a zooming magnification, 
(Yumiki teaches of a camera body (3) includes a display unit (20) and a body microcomputer (10). The display unit (20) is able to display a zoom display bar (105) that expresses the focal length of the optical system (L). The body microcomputer (10) controls the display unit (20) so that the direction in which a zoom ring (64) moves when the user operates the zoom ring (64) substantially coincides with a change direction in which the zoom display bar (105) shown on the display unit (20) changes according to the operation of the zoom ring (64), Abstract of Yumiki. 
Yumiki teaches that if the operation direction of the zoom ring 64 is considered using the judgment position J1 as a reference, then the operation direction of the zoom ring 64 substantially coincides with the movement direction of the zoom pointer 107 with respect to the display meter 109 (the direction in which the state of the zoom display bar 105 changes according to an increase or decrease in the focal length), Paragraphs 0226-0227 of Yumiki. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Makinen et al. to have a plurality of setting values for executing a specific function, and the specific function be a zooming function in which a zoom lens is driven to change a focal length to change a zooming magnification as taught by Yumiki, because the focal length of a lens is helpful in determining the magnification at which the lens images distant objects). 
 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697